SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

18
CA 13-00759
PRESENT: SCUDDER, P.J., SMITH, CENTRA, CARNI, AND WHALEN, JJ.


LINDA SINNI, INDIVIDUALLY AND AS
ADMINISTRATRIX OF THE ESTATE OF PAUL R.
SINNI, DECEASED, CLAIMANT-RESPONDENT,

                     V                                           ORDER

STATE OF NEW YORK, DEFENDANT-APPELLANT.
(CLAIM NO. 114038.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JULIE M. SHERIDAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

ALEXANDER & CATALANO, LLC, ROCHESTER (TIMOTHY R. MANDRONICO OF
COUNSEL), FOR CLAIMANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Diane L.
Fitzpatrick, J.), entered July 10, 2012. The order denied defendant’s
motion for summary judgment dismissing claimant’s claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at the Court of Claims.




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court